Citation Nr: 0008973	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for a right hand 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a right elbow 
disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1989.

This appeal arose from a May 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
evaluations for the above-noted service-connected disorders.  
July and November 1993 rating actions confirmed and continued 
these denials.  In July 1994, the veteran testified at a 
personal hearing; in October 1994, the hearing officer issued 
a decision which increased the disability evaluation assigned 
to the veteran's coronary artery disease to 30 percent.  A 
rating action was then issued in November 1994.  In January 
1997, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  The veteran and 
his representative were notified by an August 1998 
supplemental statement of the case that the low back 
disability evaluation was being increased to 40 percent and 
the right elbow evaluation was being increased to 10 percent; 
the denials of the remaining claims were continued.  In April 
1999, the case was again remanded by the Board for additional 
development.  In September 1999, a rating action was issued 
which increased the evaluation assigned to the right hand 
disorder to 10 percent and which increased the evaluation 
assigned to the right elbow to 20 percent; denials of the 
remaining issues were continued.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

The issue of entitlement to an increased evaluation for 
coronary artery disease will be subject to the attached 
remand.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by objective 
evidence of moderate sized external hemorrhoids with 
occasional bleeding.

2.  The veteran's low back disability is manifested by severe 
limitation of motion, with no evidence of edema, effusion, 
instability, weakness, tenderness, heat, redness or guarding 
of movement.

3.  The veteran's right hand disability is manifested by some 
loss of function secondary to pain.

4.  The veteran's right elbow disability is manifested by 
some limitation of function due to pain.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7336 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for the service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Codes 5003, 5286, 5292 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right hand disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 
5214, 5215 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right elbow disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Codes 5206, 5207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Hemorrhoids

The veteran was awarded service connection for hemorrhoids by 
a rating action issued in March 1990, which assigned this 
disorder a 10 percent disability evaluation.  These were 
first noted in service in 1988; the VA examination conducted 
in February 1990 had noted the presence of large hemorrhoids, 
which he asserted caused pain and bleeding one to two times 
per week.

The veteran was hospitalized at a VA facility in April 1993, 
at which time it was noted that he had external hemorrhoids.  
In July 1994, he testified at a personal hearing at the RO, 
during which he stated that his hemorrhoids would swell and 
bleed.  He also claimed that he had fissures.

The veteran was then treated by VA on an outpatient basis.  
On July 20, 1994, his external hemorrhoids were noted; there 
was no indication of bleeding.  On November 22, 1994, he 
complained of bleeding.  On November 3, 1995, he reported 
that his hemorrhoids were bleeding more.  The objective 
examination found moderate-sized external hemorrhoids, with 
no evidence of active bleeding.  There were also several pink 
pedunculated growths protruding from the anus.  A flexible 
sigmoidoscopy performed on November 27, 1995 revealed no 
obvious internal hemorrhoids; he did have large external 
hemorrhoids.  On December 17, 1995, he again reported 
occasional trouble with his hemorrhoids.

During a May 1998 VA examination, the veteran reported having 
regular bowel movements with occasional blood in or on the 
stool.  He stated that he had had at least four surgeries for 
hemorrhoids, the last being conducted in 1980.  There were no 
signs of anemia.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent evaluation requires persistent 
bleeding with secondary anemia or with fissures.  38 C.F.R. 
Part 4, Code 7336 (1999).

In the instant case, the veteran has been found to suffer 
from large external hemorrhoids with occasional bleeding.  
However, there is no indication of persistent bleeding with 
secondary anemia.  In fact, the May 1998 VA examination found 
no suggestion of anemia.  Nor were any fissures present.  
Therefore, it is found that the criteria needed to justify an 
evaluation of 20 percent have not been established.  As a 
consequence, the 10 percent evaluation assigned adequately 
compensates the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hemorrhoids.


Low back

The veteran was awarded service connection for a low back 
disorder by a rating action issued in March 1990.  At that 
time, a noncompensable evaluation was assigned.  A VA 
examination conducted in February 1990 had shown no pain on 
palpation of the low back.  Extension was to 20 degrees, 
flexion was to 25 degrees, lateral flexion was to 30 degrees 
bilaterally and rotation was to 30 degrees bilaterally.  
There was no evidence of atrophy of the low back muscles and 
he was neurologically intact.  

The veteran testified at a personal hearing in July 1994.  He 
stated that he had a lot of low back pain which radiated down 
the legs.

VA outpatient treatment records developed between 1994 and 
1997 reflected his treatment for chronic low back pain.  A 
June 26, 195 x-ray revealed slight narrowing at L5-S1.  He 
stated that his pain would occasionally radiate down the 
backs of his legs.  In March and August 1996, he was seen in 
the pain clinic, where he was provided injections to relieve 
the pain.  On March 17, 1997, he was seen again for his 
chronic low back pain.  He indicated that he needed his TENS 
unit adjusted.  

VA examined the veteran in May 1998.  He described being in 
quite a lot of pain. His motion would stop when the pain 
began.  Forward flexion was to 50 degrees and extension was 
to 5 degrees.  There was no evidence of edema, effusion, 
instability, weakness, tenderness, heat, redness or guarding 
of movement.  The diagnosis was degenerative arthritis with 
loss of function due to pain, which seemed to be severe.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe limitation of the lumbar spine.  
38 C.F.R. Part 4, Code 5292 (1999).  A 60 percent evaluation 
is warranted for complete bony fixation (ankylosis) of the 
spine at a favorable angle.  38 C.F.R. Part 4, Code 5286 
(1999).

In the instant case, it is found that an evaluation for the 
veteran's service-connected low back disability is not 
warranted.  The objective evidence does not indicate that he 
suffers from ankylosis of the low back at a favorable angle 
so as to justify a 60 percent disability evaluation pursuant 
to 38 C.F.R. Part 4, Code 5286 (1999).  Nor is there evidence 
of weakness, fatigability, or incoordination.  Rather, the 
evidence indicates that he experiences severe limitation of 
motion of the low back due to his complaints of pain, which 
is adequately compensated by the 40 percent evaluation 
currently assigned.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 40 percent for the service-connected low back 
disorder.


Right hand

The veteran was awarded service connection for a right hand 
disability by a rating action issued in March 1990; at that 
time, it was assigned a noncompensable evaluation.  A 
February 1990 VA examination had shown that he had had 10 
degrees of radial deviation and 30 degrees of ulnar 
deviation.  He described pain over the thenar eminence with 
radial deviation; however, there were no obvious bony 
abnormalities.  An x-ray was negative.

VA examined the veteran in October 1993.  He stated that his 
wrist pain had begun in 1987, with no definite history of an 
injury.  He indicated that he had difficulty carrying objects 
in the right hand; he described experiencing numbness and 
tingling in the hand.  The objective examination noted that 
he made a good fist and was able to touch his thumb to his 
fingertips.  There was no atrophy of the thenar and his grip 
strength was 4.5/5.  He complained of tenderness to palpation 
over the carpal metacarpal (CMC) joint of the right thumb.  
The Tinel's and the Phalen's signs were felt to the positive.  
An x-ray of the hand and wrist was negative.  Nerve 
conduction velocity studies were compatible with but not 
diagnostic of mild right carpal tunnel syndrome.  The 
impression was of probable carpal tunnel syndrome, early 
degenerative changes of the right thumb CMC joint.

The veteran testified at a personal hearing in July 1994.  He 
stated that he had pain at the base of his right thumb and 
was unable to make a fist.  He described having trouble 
holding onto things because of the pain.

The veteran was examined by VA in May 1998.  There were no 
anatomical defects of the thumb noted and he was able to 
touch the thumb to the tips of his fingers.  The tips of his 
fingers touched to the median transverse fold of the palm 
perfectly.  Grasping of objects was noted to be good.  The 
examiner commented that his hand worked well as a unit.  The 
Tinel's sign was negative.  There was no pain on movement 
noted.  The diagnosis was possible carpal tunnel syndrome of 
the right wrist.

VA re-examined the veteran in June 1999.  He stated that he 
often wore a brace on his right wrist; however, he was not 
wearing such a brace at the time of the examination.  There 
were no anatomical defects of the hand found.  He would not 
touch his fingertips with his thumb, although he was able to 
touch the median and transverse folds.  He was noted to walk 
with a cane, which he carried in his right hand without any 
difficulty.  In fact, it was commented that he used his hand 
very well.  The diagnosis was arthralgia of the right hand 
with loss of function due to pain.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for dorsiflexion of less than 15 
degrees or for palmar flexion limited in line with the 
forearm of the wrist of the major extremity.  38 C.F.R. Part 
4, Code 5215 (1999)  A 30 percent requires favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  
38 C.F.R. Part 4, Code 5214 (1999).

In the instant case, it is found that an evaluation in excess 
of 10 percent is not justified at this time.  The objective 
evidence of record does not indicate that the veteran suffers 
from favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion, as would be required to warrant a 30 percent 
disability evaluation.  In fact, the most recent VA 
examination indicated that the veteran was able to use his 
right hand very well.  There is also no indication of 
weakness, fatigability or incoordination.  While there is 
pain that limits his function, it was ultimately noted that 
his hand did function well despite his complaints of pain.  
Therefore, it is found that the evaluation now assigned 
adequately compensates him for his current degree of 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right hand disorder.


Right elbow

The veteran was awarded service connection for a right elbow 
disability by a rating action issued in March 1990.  At that 
time, it was assigned a noncompensable evaluation.  The VA 
examination performed in February 1990 found no obvious 
deformity.  He displayed full flexion and extension to 145 
degrees.  There was some pain on use of the elbow against 
gravity.  An x-ray showed some calcification in the lateral 
epicondyle.  In a March 1990 VA outpatient treatment record 
he complained of tenderness of the right medial epicondyle.

The veteran was examined by VA in October 1993.  He 
complained of numbness and tingling in the right hand, as 
well as over the right elbow.  He displayed 5 degrees of 
hyperextension and 135 degrees of flexion.  There was no 
significant tenderness but there was slight crepitus near 
full flexion.  An x-ray was negative.  The impression was 
residuals of a right elbow dislocation.

The veteran testified at a personal hearing in July 1994.  He 
described a feeling of "pins and needles" over the right 
elbow.  He also indicated that he experienced pain.

VA re-examined the veteran in May 1998.  He was able to flex 
his elbow to 96 degrees.  The diagnosis was degenerative 
joint disease of the right elbow with minimal loss of 
function due to pain.  

Another examination of the veteran was conducted by VA in 
June 1999.  Flexion of the right arm was to 104 degrees (the 
left was to 144 degrees); supination was to 81 degrees (the 
left was to 84 degrees); and pronation was to 76 degrees (the 
left was to 78 degrees).  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  The 
diagnosis was of arthralgia of the right elbow with loss of 
function due to pain.

According to the applicable criteria, a 20 percent evaluation 
is warranted for extension of the elbow is limited to 75 
degrees or when flexion is limited to 90 degrees.  A 30 
percent evaluation is justified for extension limited to 90 
degrees or for flexion limited to 70 degrees.  38 C.F.R. Part 
4, Codes 5206, 5207 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent is 
not warranted.  The objective evidence of record does not 
indicate that extension is limited to 90 degrees or that 
flexion is limited to 70 degrees.  Moreover, this evidence 
does not indicate that he experiences weakness, fatigability 
or incoordination.  While he does have some pain in the 
elbow, it is found that the 20 percent evaluation currently 
assigned adequately compensates him for the degree of 
functional impairment caused by this pain.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right elbow disorder.



ORDER

An increased evaluation for the service-connected hemorrhoids 
is denied.

An increased evaluation for the service-connected low back 
disorder is denied.

An increased evaluation for the service-connected right hand 
disability is denied.

An increased evaluation for the service-connected right elbow 
disability is denied.


REMAND

The veteran has contended that his coronary artery disease is 
more disabling than the current disability evaluation would 
suggest.  He has complained of chest pain that is associated 
with exertion.  He also indicated that he experienced dyspnea 
after walking one block.  Therefore, he believes that an 
increased evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes 
examinations by specialists which are recommended in those 
cases which present a complicated disability picture.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

In the instant case, the veteran was examined by VA in June 
1999.  The examiner commented that an echocardiogram would be 
helpful in determining the degree of his disorder.  The 
examination report suggests that such a test was ordered.  
However, if it was conducted, the results were not included 
in the claims folder, nor were they considered by the VA 
examiner in rendering his opinion.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Birmingham, 
Alabama, VA Medical Center and ascertain 
if an echocardiogram was ever conducted 
in conjunction with the June 1999 VA 
examination.  If this test was performed, 
the report of the results must be 
associated with the claims folder.  If 
the test was not performed, the RO should 
document this in the claims folder.

2.  Once the test has been associated 
with the claims folder, the claims file 
should preferably be returned to the 
examiner who conducted the examination in 
June 1999.  The examiner should review 
the findings of that examination in 
conjunction with the findings of the 
echocardiogram, and should render an 
opinion as to the severity of the 
service-connected coronary artery 
disease.  Specifically, the examiner 
should indicate the following:

	a) whether the veteran has 
arteriosclerotic heart disease following 
a typical history of acute coronary 
occlusion or thrombosis, or with a 
history of substantiated repeated anginal 
attacks, when more than light manual 
labor is not feasible (60 percent; 
38 C.F.R. Part 4, Code 7005 (1997)); and 

	b) whether there has been more than 
one episode of acute congestive heart 
failure in the past year; or workload of 
greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent (60 percent; 
38 C.F.R. Part 4, Code 7005 (1999)).

The claims folder must be made available 
to the examiner to assess in conjunction 
with the review of the record, and the 
examiner is asked to indicate in the 
opinion that the claims file has been 
reviewed.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected 
coronary artery disease.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



